UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4010


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANRIQUE ZACHERY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00046-RBH-2)


Submitted:   January 21, 2015             Decided:   February 4, 2015


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tristan Michael Shaffer, TRISTAN SHAFFER, ATTORNEY AT LAW,
Chapin, South Carolina, for Appellant.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anrique       Zachery     appeals    from     the   criminal   judgment

imposed after he pleaded guilty to conspiring to distribute and

possess with intent to distribute 500 grams or more of cocaine

and 280 grams or more of cocaine base, in violation of 21 U.S.C.

§ 846 (2012), and possessing a firearm in furtherance of a drug

trafficking        crime,    in    violation     of   18   U.S.C.    § 924(c)(1)(A)

(2012),      and     the    resulting    300-month       minimum    sentence.    On

appeal, Zachery’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether Zachery’s

twenty-five        year     sentence    was      unconstitutionally     excessive.

Zachery filed a supplemental pro se brief, claiming that the

district court failed to consider the § 18 U.S.C. 3553(a) (2012)

factors at sentencing.              The Government did not file a response

brief.    We affirm the judgment of the district court.

             We review de novo challenges to sentences on Eighth

Amendment grounds.           United States v. Cobler, 748 F.3d 570, 574

(4th Cir.), cert. denied, 135 S. Ct. 229 (2014).                    We “first must

determine that a ‘threshold comparison’ of the gravity of the

offense and the severity of the sentence ‘leads to an inference

of gross disproportionality.’” Id. (quoting Graham v. Florida,

560   U.S.     48,     59-60      (2010)).       If   Zachery    establishes    this

inference, we “then compare the defendant’s sentence with the

                                             2
sentences received by other offenders in the same jurisdiction

and    with    the    sentences        imposed          for    the    same       crime    in       other

jurisdictions.”         Graham, 560 U.S. at 60.

               Congress mandates a minimum five-year sentence for a

conviction          under   18        U.S.C.       § 924(c)(1)(A)(i),               and       further

mandates that it run consecutively to a sentence imposed for the

crime    during       which      the       firearm       was     possessed.              18    U.S.C.

§ 924(c)(1)(D)(ii).                  The    district          court    complied          with      this

Congressional          mandate         in      imposing         a      300-month          term          of

imprisonment, which was the minimum it could impose by statute.

               We     conclude        that     Zachery         fails     to       establish         the

threshold           inference          that            his      sentence           is         grossly

disproportionate under the Eighth Amendment.                             “Severe, mandatory

penalties       may    be     cruel,        but    they        are    not     unusual         in    the

constitutional         sense,        having       been       employed       in    various       forms

throughout our Nation’s history.”                             Harmelin v. Michigan, 501

U.S.    957,    994–95      (1991).           Indeed,         this    court       has    held      that

stacked mandatory sentences under § 924(c) do not contravene the

Constitution.          See, e.g., United States v. Khan, 461 F.3d 477,

495    (4th    Cir.     2006)        (lengthy      mandatory          sentences         imposed         on

defendants by “count-stacking” provisions of 18 U.S.C. § 924(c)

did not constitute cruel and unusual punishment).

               We    review      a    challenge          to    the    reasonableness               of    a

criminal       sentence     for       abuse       of    discretion.              Gall    v.     United

                                                  3
States, 552 U.S. 38, 41 (2007); United States v. McManus, 734

F.3d 315, 317 (4th Cir. 2013).                 We first consider whether the

district court committed a significant procedural error.                  United

States v. Diosdado-Star, 630 F.3d 359, 363 (4th Cir. 2011).                      If

the    sentence    is    procedurally        reasonable,   we   then    consider

whether it is substantively reasonable, taking into account the

totality of the circumstances and giving due deference to the

district court’s decision.            Gall, 552 U.S. at 51.           We presume

that a sentence within or below a properly calculated Sentencing

Guidelines range is substantively reasonable.                 United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421 (2014).       Zachery bears the burden to rebut this presumption

by showing that the sentence is unreasonable in light of the 18

U.S.C. § 3553(a) factors.            United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006).

            Though a court must consider the statutory factors and

explain its sentence, it need not explicitly reference § 3553(a)

or    discuss    every    factor    on   the    record.      United    States    v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                The court need only

“set forth enough to satisfy the appellate court that [it] has

considered the parties’ arguments and has a reasoned basis” for

its decision.      Rita v. United States, 551 U.S. 338, 356 (2007).

            In    his    pro   se   supplemental    brief,    Zachery    makes    a

conclusory claim that the district court did not consider the

                                         4
§ 3553(a) factors.            However, the record shows that the district

court     adequately         explained            the       basis      for     the     sentence     it

imposed, including its reasons for sentencing Zachery below the

range    advised      by     the    Guidelines              and      specifically         referencing

factors outlined in § 3553(a).                            Furthermore, the court properly

calculated Zachery’s Guidelines range, treated it as advisory,

and    provided      an     individualized                assessment      of    Zachery’s         case,

including      its     reasons          for       overruling           his     objections         while

accepting      his    request       for       a    variance.            Thus,     we      discern    no

procedural unreasonableness in Zachery’s sentence.                                     Moreover, we

find    that        Zachery       has    offered            no       evidence     to      rebut     the

presumption of substantive reasonableness accorded to his below-

Guidelines sentence.               Accordingly, we conclude that the district

court did not abuse its discretion.

            In accordance with Anders, we have reviewed the entire

record and have found no potentially meritorious grounds for

appeal.     We therefore affirm Zachery’s conviction.                                     This court

requires that counsel inform Zachery, in writing, of his right

to petition the Supreme Court of the United States for further

review.        If    Zachery       requests           that       a   petition     be      filed,    but

counsel    believes         that        such      a       petition      would        be   frivolous,

counsel    may       move    in    this        court        for      leave   to      withdraw      from

representation.           Counsel’s motion must state that a copy thereof

was served on Zachery.                  We dispense with oral argument because

                                                      5
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    6